NUMBER 13-10-00336-CR

                                    COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                               IN RE: TIMOTHY PAUL MARTIN


                             On Petition for Writ of Mandamus.


                                 MEMORANDUM OPINION

                 Before Justices Rodriguez, Benavides, and Vela
                       Memorandum Opinion Per Curiam1

        Relator, Timothy Paul Martin, pro se, filed a petition for writ of mandamus in the

above cause on June 21, 2010, seeking, inter alia, to compel the State to: “allow” relator

to file an application for writ of habeas corpus, hold an evidentiary hearing, “compel all of

the evidence including parole board records that show when petitioner’s parole was denied

and on what grounds,” and “quash the process at issue.” We deny the petition for writ of

mandamus.2

        1
         See T EX . R . A PP . P . 5 2 .8 (d ) (“W hen granting relief, the court m ust hand dow n an opinion as
in any other case.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).

        2
           In addition to the petition for writ of m andam us, relator also filed a “Motion to Proceed in Form a
Pauperis” and a “Motion for Leave of Court to File Petition for W rit of Mandam us.” W e GRANT relator’s
m otion to proceed in form a pauperis and we dism iss relator's m otion for leave to file the petition for writ of
        Mandamus relief may be granted if the relator shows that: (1) the act sought to be

compelled is purely ministerial; and (2) there is no adequate remedy at law. See Deleon

v. Dist. Clerk, 187 S.W.3d 473, 474 (Tex. Crim. App. 2006) (orig. proceeding). The relator

must have a “clear right” to the relief sought and the merits of the relief sought must be

“beyond dispute.” See id. “The requirement of a clear legal right necessitates that the law

plainly describes the duty to be performed such that there is no room for the exercise of

discretion.” See id.

        It is the relator's burden to provide this Court with a sufficient petition and record to

establish his right to mandamus relief. See generally T EX. R. A PP. P. 52. Specifically, for

instance, the relator must file an appendix with the petition for writ of mandamus, and the

appendix must include, inter alia, a certified or sworn copy of any order complained of, or any

other document showing the matter complained of. See id. 52.3(k). The relator must also

file a record including a “certified or sworn copy of every document that is material to the

relator's claim for relief and that was filed in any underlying proceeding,” and “a properly

authenticated transcript of any relevant testimony from any underlying proceeding, including

any exhibits offered in evidence, or a statement that no testimony was adduced in

connection with the matter complained.”             See id. 52.7(a). Further, relator must file a

certification with the petition for the petition for writ of mandamus stating that every factual

statement in the petition is supported by competent evidence included in the appendix or

record. See id. 52.3(j). Finally, the petition for writ of mandamus must contain a “clear and

concise argument for the contentions made, with appropriate citations to authorities and to

the appendix or record.” See id. 52.3(h).

        In the instant case, relator has failed to meet these requirements and has thus failed



m andam us as m oot: the Texas Rules of Appellate Procedure no longer require the relator to file a m otion
for leave to file an original proceeding. See generally T EX . R. A PP . P. 52 & cm t.

                                                    2
to provide this Court with a petition and record sufficient to establish his right to mandamus

relief. Accordingly, the petition for writ of mandamus is DENIED. See id. 52.8(a).

                                                                        PER CURIAM



Do not publish.
See TEX . R. APP. P. 47.2(b).

Delivered and filed the
25th day of June, 2010.




                                              3